Case:19-10373-SDB Doc#:15 Filed:07/05/19 Entered:07/05/19 12:56:13                                    Page:1 of 3


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION

IN RE:                                                )        CHAPTER 7
                                                      )
DONNA K. PRYOR                                        )        CASE NO. 19-10373-SDB
AKA DONNA KAY PRYOR                                   )
FKA DONNA K. KNOX                                     )
FKA DONNA K. NICHOLS                                  )
                           DEBTOR.                    )
---------------------------------------------------------------------------------------------------
                                                      )
VW CREDIT, INC.                                       )
                           MOVANT,                    )
                                                      )        CONTESTED MATTER
V.                                                    )
                                                      )
DONNA K. PRYOR,                                       )
JOSEPH E. MITCHELL, III, TRUSTEE                      )
                           RESPONDENTS.               )
____________________________________)

               MOTION FOR RELIEF FROM AUTOMATIC STAY
       WITH WAIVER OF 30-DAY REQUIREMENT OF 11 U.S.C. SECTION 362(e)

         COMES NOW, VW Credit, Inc. (“Movant”), a secured creditor in the above-captioned

case and moves this Court to enter an order granting its request for relief from the automatic stay

imposed by 11 U.S.C. § 362 with waiver of the 30 day requirement of 11 U.S.C. § 362(e) and

shows the Court as follows:

         1.       On March 21, 2019, Debtor filed a petition with the Bankruptcy Court for the

Southern District of Georgia under Chapter 7 of Title 11 of the United States Bankruptcy Code.

         2.       Movant holds a valid lien secured by the Retail Installment Contract (“Contract”)

which describes the collateral known as: 2018 AUDI Q5, VIN: WA1BNAFY1J2009805

(“Collateral”).
Case:19-10373-SDB Doc#:15 Filed:07/05/19 Entered:07/05/19 12:56:13                     Page:2 of 3


         3.      Upon information and belief, the approximate payoff, exclusive of legal fees and

expenses incurred in the connection with the instant motion, due and owing to the Movant as of

July 2, 2019 is $47,232.80.

         4.      Based on the NADA, the value of the Collateral is approximately $38,200.00.

         5.      Debtor has defaulted in payments to be made to Movant and is currently due for

the December 10, 2018 payment with a total delinquency amount of $6,006.00. The delinquency

is as follows:

         Regular Payment: 12/10/2018 (Pre) $311.54
         Regular Payment: 01/10/2019 (Pre) $713.54
         Regular Payment: 02/10/2019 (Pre) $713.54
         Regular Payment: 03/10/2019 (Pre) $713.54
         Regular Payment: 04/10/2019 (Post) $713.54
         Regular Payment: 05/10/2019 (Post) $713.54
         Regular Payment: 06/10/2019 (Post) $713.54
         Late Charges (Pre) $1,413.22
         Total Arrearage $6,006.00

                 WHEREFORE, Movant prays the Court as follows:

         1.      Modify the Automatic Stay of 11 U.S.C. § 362(a) to permit Movant to enforce its

security interest in the Collateral including but not limited to any non-bankruptcy remedies to

foreclose and obtain possession.

         2.      Allow Movant a commercially reasonable amount of time to file a deficiency

claim;

         3.      Modify Rule 4001(a)(3) of the Bankruptcy Code so that it is not applicable in this

case and so Movant may immediately enforce and implement this order granting relief from the

automatic stay.

         4.      Movant specifically requests permission to communicate with the Debtor(s) and

Debtor(s)’ counsel to the extent necessary to comply with applicable non-bankruptcy law; and
Case:19-10373-SDB Doc#:15 Filed:07/05/19 Entered:07/05/19 12:56:13                Page:3 of 3




      5.    Grant Movant such other and further relief as the Court deems just and proper.




                                                        /s/Chad R. Simon
                                                        Chad R. Simon
                                                        Georgia Bar No. 646919
                                                        The Chad R. Simon Law Firm, LLC
                                                        Post Office Box 80727
                                                        Atlanta, GA 30366
                                                        chad@chadsimonlaw.com
                                                        (770) 856-9046
